Citation Nr: 0803668	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for malunion of the 
mandible.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in November 2007 at the 
Atlanta, Georgia, RO; a transcript is of record.

The veteran was denied service connection for his feet in an 
October 1993 rating decision.  The veteran's current claim 
for service connection for a bilateral foot disorder is based 
on bilateral pes planus and calcaneal spurs, impairments 
which were not adjudicated in the prior claim.  Therefore the 
veteran's current claim will be examined de novo.  


FINDINGS OF FACT

1.  The veteran does not have pes planus or calcaneal spurs 
that can be related to his period of active service.

2.  The veteran does not have malunion of the mandible that 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  Neither bilateral pes planus nor calcaneal spurs was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.303 (2007).

2.  Malunion of the mandible was not incurred in or 
aggravated by service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In October 2002, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the October 2002 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the January 2003 
rating decision and May 2005 SOC explained the basis for the 
RO's action and the SOC provided him with an additional 60 
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A review of the veteran's service medical records (SMRs) 
shows that at his enlistment examination in July 1986 his 
feet were normal.  In December 1987 the veteran complained of 
intermittent and sharp pain in the bottom of his right feet 
that had persisted for two months.  He did not have any 
memory of trauma to his foot at that time.  The examiner 
observed that there was good range of motion and that the 
bottom of the foot was sensitive to palpation.  There was no 
sign of fracture and the foot was negative for edema, 
discoloration, and deformity.  The veteran was diagnosed with 
a possible bruised muscle in the bottom of the right foot.  
At an April 1989 physical examination his feet were found to 
be normal.  The veteran testified that he was given a 
limited-duty profile because of his feet while he was in 
service but the SMRs do not reflect this.  His separation 
physical examination did not show any limitations related to 
his feet.

At a December 2002 VA examination the veteran said that he 
used to use arch supports but no longer did so, because they 
wore out.  Prolonged walking aggravated the pain in his feet, 
and at the examination he was unable to walk on his heels and 
toes because of back and foot pain.  The veteran was taking 
Salicylate, 750 mg twice daily.  The examiner did not note 
any deformities of the feet, and the veteran had no history 
of injury to his feet.  X-rays showed bilateral large 
calcaneal spurs and the pain was diagnosed as being secondary 
to bilateral pes planus and calcaneal spurs with moderate 
functional loss.

At a September 2004 podiatry appointment at the VA Medical 
Center in Tuskegee the veteran complained of bilateral foot 
pain that began in 1988 and was worse with prolonged 
standing, walking, and with the first step in the morning.  
He denied any trauma or injury prior to the onset of 
symptoms, and rated the pain as being at 8 out of 10 in 
severity.  He said he had used custom arch supports in 
service, but that they lasted for only two years.  He also 
reported taking Naprosyn in the past, but said it did not 
help.  On examination the veteran had palpable pedal pulses 
bilaterally and he walked on the balls of his feet, the left 
worse than the right.  There was pain with palpation to the 
plantar medial heel bilaterally.  No edema or erythema was 
noted, the ankle joint dorsiflexion did not go past neutral, 
and there was adequate subtalar joint range of motion.  There 
was decreased medial longitudinal arch height bilaterally, 
and the veteran was diagnosed with pes planus bilaterally 
with plantar fasciitis and calcaneal spurs.

At a November 2004 follow-up, the veteran was given an ankle 
brace for the right ankle and was told to continue wearing 
supportive shoes with his current orthopedic devices, 
stretching exercises, night splint, and lodine.  He was also 
prescribed Ultram 50 mg four times daily as needed for pain 
and analgesic cream twice daily.  In May 2005 the veteran 
received new custom orthopedic devices.

After a careful review of the evidence of record, the Board 
finds that service connection for bilateral pes planus and 
calcaneal spurs has not been established.  While the veteran 
contends that he had these conditions in service, the SMRs 
make no mention of them.  As a consequence, it cannot be 
found that the pes planus and calcaneal spurs, first 
diagnosed at the December 2002 VA examination, were present 
in, or is related to, his period of service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral pes planus.

The veteran's service dental records (SDRs) show that in June 
1987 he had teeth numbers 1, 16, 17, and 32 removed and that 
he had postoperative pain, swelling, and bleeding.  The 
veteran underwent another procedure in July 1987 in the area 
of teeth numbers 17 and 18.  The SMRs and SDRs do not 
indicate that the veteran had any type of pain or other 
problems with his jaw.  

The veteran had a VA examination for his jaw in December 2002 
at which he said that following his wisdom teeth surgery the 
dentist pulled his mouth open, from which he continued to 
have pain when chewing meat and loud noises when he opens his 
mouth.  The examiner did not note any disfigurement, and X-
rays of the temporal mandibular joints were normal 
bilaterally.  

Upon careful review of the evidence of record, it is found 
that service connection for malunion of the mandible has not 
been established.  As discussed above, the veteran's SMRs and 
SDRs do not show any treatment for this.  In addition, his 
records do not show post-service treatment for his jaw.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for bilateral pes planus.

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral foot disorder and malunion of the 
mandible is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements in this case, as well as those of his mother and 
sister, may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the veteran's foot and jaw 
disorders require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions as to etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral foot disorder and malunion of the mandible, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for malunion of the mandible is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


